—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 17, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was granted a one-month leave of absence from his employment as a transportation assistant for a hospital in order to attend to legal matters in connection with his duties as executor of his father’s estate. The employer denied claimant’s request for an extension of his leave of absence and advised him that his employment would be terminated if he failed to return to work as scheduled. Claimant failed to return to work and the Unemployment Insurance Appeal Board denied claimant’s application for benefits finding that he voluntarily left his employment without good cause. We affirm.
Claimant acknowledged that he had hired lawyers in both Florida and Georgia to handle estate matters and had retained a real estate agent to sell the home in Florida. Although the *763house in Florida had not yet been sold and debts of the estate had not been fully paid at the time the leave of absence expired, claimant failed to establish that his continued presence in Florida was necessary to facilitate the closure of his father’s estate. Under these circumstances, substantial evidence supports the Board’s decision that claimant was disqualified from receiving benefits (see, e.g., Matter of Juarez [Sweeney], 231 AD2d 774; Matter of Polax [New York City Dept. of Correction — Sweeney], 220 AD2d 919). Claimant’s remaining contentions have been reviewed and found to be unpersuasive.
Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.